Citation Nr: 0929271	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  02-17 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to May 
1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefit sought on appeal.

A claim to reopen the issue of entitlement to service 
connection for a right knee disorder was most recently denied 
in a May 1999 rating decision. That decision is final in the 
absence of a perfected appeal. 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008). Thus, regardless of any RO action, the current 
claim may be considered on the merits only if new and 
material evidence has been submitted since that May 1999 
decision. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008); Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996). 

In April 2003, the Veteran testified in a hearing before the 
undersigned Veterans Law Judge. The transcript of the hearing 
is associated with the claims file.

This case was remanded by the Board in December 2003 for 
additional development.  It has now been returned to the 
Board for adjudication. 


FINDINGS OF FACT

1. In an unappealed rating decision, dated in May 1999, the 
RO denied entitlement to service connection for a right knee 
disorder.

2. Evidence associated with the record since the May 1999 
decision is neither cumulative nor redundant and, by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact or raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a right knee disorder.

3. The Veteran's medial meniscectomy was the result of an 
injury which was sustained in service.


CONCLUSIONS OF LAW

1. The May 1999 rating decision, which denied entitlement to 
service connection for a right knee disorder, is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 
(2008).

2. New and material evidence has been submitted to reopen the 
Veteran's claim of entitlement to service connection for a 
right knee disorder. 38 U.S.C.A. § 5108 (West 2002 and Supp. 
2008); 38 C.F.R. § 3.156 (2008).

3. The Veteran's medial meniscectomy is the result an injury 
incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA). 

The appellant was adequately informed of the specific basis 
for the prior denial of his claim of entitlement to service 
connection for a right knee disorder, and of the type of 
evidence necessary to reopen the claim.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  
  
In light of the Board's favorable determination in this 
decision a detailed discussion of VA's actions to fulfill its 
duties to notify and assist is unnecessary, as any potential 
failure of VA in fulfilling these duties is harmless error. 
  


Analysis

The Veteran contends that his current right knee disorder is 
the result of a right knee injury in service and that service 
connection is, therefore, warranted. After carefully 
considering the claim in light of the record and the 
applicable law, the Board agrees.

The record discloses that the RO initially considered this 
claim in June 1977. Evidence on file at that time consisted 
of the Veteran's induction examination which gave a history 
of a right knee injury while wrestling in 1971, and a right 
tibia and fibula fracture in April 1972.  

During service in February 1973 a right arthrogram found a 
buckle handle tear of the right meniscus.  A right medial 
meniscectomy was performed.  In denying service connection 
the RO found no evidence of in-service right knee trauma or 
any evidence of aggravation beyond the normal progression.  
The in-service surgery was considered corrective in nature, 
and the disorder was noted to have preexisted service.  
Accordingly, service connection for residuals of a right knee 
disorder was denied.  The Veteran was notified of that 
decision, as well as his appellate rights; however, he did 
not perfect an appeal. Therefore, that is decision final. 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The Veteran has attempted to reopen his claim on a number of 
occasions.  The most recent final rating decision was in May 
1999.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.

When a Veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the Veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to VA decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. The additional evidence submitted by a Veteran is 
presumed credible for the limited purpose of ascertaining its 
materiality. Justus v. Principi, 3Vet. App. 510, 512 (1992).

If new and material evidence is presented, the Board may 
proceed to evaluate the merits of the claim but only after 
insuring that VA has fulfilled its duty to assist the Veteran 
in the development of his claim. See Elkins v. West, 12 Vet. 
App. 209 (1999). 

Evidence added to the record since the May 1999 rating 
decision includes April 2003 hearing testimony, additional VA 
Medical Center treatment records, an October 2001 VA 
examination, a July 2004 medical evaluation and opinion from 
Albert B. Kochersperger, M.D.; and a January 2006 VA 
examination with several equivocal medical opinions by the 
same examiner.

Such evidence is new in the sense that it has not previously 
been before VA. It is also material, as it tends to establish 
the existence of an in service right knee injury. It is 
neither cumulative nor redundant of the evidence of record in 
May 1999 and, when considered with the evidence previously of 
record, raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for a right knee 
disability. Therefore, it is sufficient to reopen the claim.

Not only is the additional evidence sufficient to reopen the 
claim, it is sufficient to support a grant of service 
connection. Such evidence includes a VA medical opinion that 
the medial meniscectomy which the Veteran underwent in 
service was as a result of an in service injury.  

In this regard, following an October 2001 VA examination the 
examiner opined that the Veteran's:

Present complaints are similar to those 
that preceded his entrance into the 
military, although accelerated just a bit 
by his training [emphasis added].  The 
training in my opinion did not induce or 
aggravate a pre-existing condition.

In a July 2004 letter Dr. Kochersperger, wrote:

I think that he has definite disability, 
secondary to his right knee injury of 
1973, and 1973 total medial meniscectomy.

In January 2006 a VA examiner opined that:

It is at least as likely as not that [the 
Veteran's] right knee condition was 
aggravated beyond the natural progression 
of the disability during military 
service.

In a February 2006 memorandum the RO requested the January 
2006 VA examiner to provide a rationale for his opinion.  
Subsequently in a March 2006 addendum to the examination, the 
examiner wrote.

Note: correction to exam should have read 
as follows:

It is not at least as likely as not that 
the Veteran's right knee condition was 
aggravated beyond the natural progression 
of the disability during military 
service.

Rationale: Regarding knee condition- is 
because evidence does not show that it 
worsened during service.

In an August 2007 memorandum the RO noted the examiner's 
conflicting opinions and asked for clarification.  He also 
noted another addendum to the January 2006 VA examination 
which added that:

The review of the chart do[es] not show 
significant evidence that the Veteran's 
tibial fracture has led to the right 
meniscal tear. The Veteran's right 
meniscal tear and right knee surgery have 
been caused by the injury of the right 
knee in the service.

In October 2007 the examiner noted he was again addending the 
examination in response to request by the RO.  He noted that 
he fully reviewed the claims file noting the pre-existing 
right knee condition was not aggravated in service.  

However, the right knee meniscal injury 
in service and the meniscal tear of the 
right knee is separate and distinct in 
the service. It is at least as likely as 
not that the current right knee injury 
was caused by the meniscal tear.

In an October 2007 memorandum the RO noted that the evidence 
failed to reveal a right knee meniscal injury in service, and 
suggested that the referenced injury resulting from the 
meniscal tear was related to the pre-service wrestling 
injury. He requested that the examiner once again review the 
examination and claims file.

Finally in November 2007, the VA examiner made the following 
statement:

There is no record of any injury to the 
right knee in service. Therefore, I am 
unable to make a medical determination 
without mere speculation.

Without entering into a prolonged discussion of the 
equivocating opinions expressed by the VA examiner, it is 
obvious that there is an approximate balance of evidence both 
for and against the claim that a right knee medial meniscus 
disability had its onset in service.  Under such 
circumstances, all reasonable doubt is resolved in favor of 
the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
Accordingly, service connection for a right knee disability 
is warranted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is reopened.

Entitlement to service connection for residuals of a right 
knee medial meniscus disorder, claimed as a right knee 
disorder, is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


